Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges the applicant's submission of the amendment dated 6/8/2021.  At this point claims 10-29 are pending in the instant application.


	RELEVANT ART CITED BY EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure.  See MPEP 707.05(c).

The prior art of record cited throughout prosecution teach various systems and methods for using asynchronous event requests in non-volatile memory devices.

	REASONS FOR ALLOWANCE
Claims 10-29 are allowed.
The prior art of record including the disclosures of the above cited references neither anticipate nor renders obvious the below recited combinations.

Prior art such as Vaiya (NVMe based PCIe SSD…) discloses the use of Asynchronous Event Requests to enable a host to communicate with a memory controller to monitor for errors and report back to the host. Fitzpatrick (US 2015/0043277) includes enforcing a minimum amount of dwell time for erase blocks, wherein dwell time is the amount of time between operations on a respective erase block. However, none teach or make obvious the use of sending erase delay violations from a storage controller to an external device, nor performing an operation specified by an AER based on a first command as claimed.



	CONCLUSION
	(a) Status of Claims In the Application

Per the instant office action, the currently pending claims have received an action on the merits and are in condition for allowance.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137